DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1. 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Ramyar Farid [46,692] on 7 September 2021.
The application has been amended as follows:

In claim 1, 
line 9, before “portions”, insert – first --.
line 9, before “extend”, insert -- at least second portions of the insulating layer--.
line 11, delete “support member” and  insert -- support member, and the at least second portions being wider than the at least first portions. --.

In claim 17, 


line 5, delete “extending below an outer convex surface”, and insert – second portions extending onto an outer concave surface --.
line 6, delete “support member,” and insert – support member, the second portions being wider than the first portions, --.

In Paragraph [0037] of the Specification, 
line 8, delete “insulating layer 313” and insert – insulating layer 314 --.	

2.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
	Claim 1 recites, inter alia, 
a plurality of coil patterns disposed on one surface or the other surface of a support member,
at least first portions of insulating layer disposed on the coil and at least second portions of the insulating layer extend to be recessed from the one surface or the other surface of the support member toward a center of the support member, and the at least second portions being wider than the at least first portions.
Claim 17 recites, inter alia, 
a plurality of coil patterns on a support member,
an insulating layer including first portions covering the coil and second portions extending onto an outer concave surface of the support member, the second portions being wider than the first portions.

The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837